Appeal from a judgment of the County Court of Broome County (Monserrate, J.), rendered *660March 20, 1987, convicting defendant upon his plea of guilty of the crime of robbery in the second degree.
Claiming that society’s interest in retribution would be better served, defendant now seeks a reduction in his 4-to-8-year prison sentence to a term of 3 to 6 years. Given defendant’s criminal record, which includes the fact that he was on probation when he committed this crime, we find that County Court did not abuse its discretion in imposing sentence (see, People v Simoens, 159 AD2d 818, 820, lv denied 76 NY2d 743). In addition, the sentence was within the statutory guidelines and one to which defendant agreed; as such, it should not be reduced (see, People v Neira, 130 AD2d 518, lv denied 70 NY2d 715).
Judgment affirmed. Mahoney, P. J., Casey, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.